Scioto App. No. 09CA3325, 2010-Ohio-4837. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Entry filed December 13, 2010:
“Does a political subdivision’s failure to upgrade an inadequate sewer system constitute a proprietary function within the meaning of R.C. 2744.01(G)(2)(d) so as to subject a political subdivision to liability under R.C. 2744.02(B)(2)?”
O’Donnell, J., dissents.
The conflict case is H. Hafner & Sons, Inc. v. Cincinnati Metro. Sewer Dist. (1997), 118 Ohio App.3d 792, 694 N.E.2d 111.
Sua sponte, cause consolidated with 2010-1970, Essman v. Portsmouth, Scioto App. No. 09CA3325, 2010-Ohio-4837.